DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins (US 6,293,945) in view of Makower (US 6,283,983).
Regarding claim 1, Parins discloses a handle (40); an electrically conductive elongate member (30) configured for force transmission and having a proximal region and a distal region, a lumen (33) formed therein providing fluid communication between the proximal region and the distal region, wherein the electrically conductive elongate member comprises a metal tube (metal tube 30) which is electrically conductive, the metal tube extending through the proximal region and the distal region, with the lumen formed inside the metal tube in the proximal region and the distal region; the electrically conductive elongate member coupled to and extending inside the handle, wherein the handle is configured to electrically couple the proximal region to the energy source (60, electrical lead is in electrical contact with a source of power); and an electrically insulating material disposed around the electrically conductive elongate member and extending along a length of the electrically conductive elongate member, wherein a portion of the distal region extends distally from the electrically insulating material and is electrically exposed (insulating sleeve 35 covers all but a predetermined distal tip of the metal tube; column 2, line 39- column 3, line 24).  While the cutting electrode of Parins could be used to create a puncture, it fails to explicitly disclose the claimed feature of an integral puncturing distal end using radiofrequency. However, Makower discloses a tissue puncturing catheter which can comprises a flexible catheter having tissue puncturing apparatus such as a sharp tipped member, an electrosurgical apparatus or a laser beam (abstract text). Working catheter 26 can include monopolar or bipolar electrodes in order to perform a puncture in arterial tissue (column 4, lines 5-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the electrosurgical device of Parins be used to create punctures as taught by Makower. Doing so would provide a singular device that can perform the required steps of a PIBS procedure rather than the use of multiple devices during the cardiac procedure.
Regarding claim 2, Parins discloses the electrosurgical device of claim 1, wherein the handle includes a fluid connector for connecting the lumen to a source of fluid (metal tube 30 is a fluid conduit for providing suction or flushing fluid; column 3, lines 25-35).  
Regarding claim 3, Parins discloses the electrosurgical device of claim 1, wherein the portion of the distal region which extends distally from the electrically insulating material and is electrically exposed includes a distal end of the electrically conductive elongateApplication No. 17/377,613- 3 - March 3, 2022 member which defines an aperture which is in fluid communication with the lumen (column 3, lines 25-55).  
Regarding claim 4, Parins discloses the electrosurgical device of claim 1, wherein the handle comprises an electrical connector to electrically connect the energy source to the electrically conductive elongate member (element 60).  
Regarding claim 5, Parins discloses the electrosurgical device of claim 4, wherein the electrical connector comprises a jack (element 60).  
Regarding claim 6, Parins discloses the electrosurgical device of claim 1, wherein the portion of the distal region which extends distally from the electrically insulating material and is electrically exposed defines an electrode for delivering energy to a tissue (column 3, lines 25-55).   
Regarding claim 7, Parins discloses the electrosurgical device of claim 3, wherein the distal end of the electrically conductive elongate member is open to thereby define the aperture is forward facing (view figures 4-5).  
Regarding claim 8, Parins discloses the electrosurgical device of claim 3, wherein the distal end of the electrically conductive elongate member is shaped in a manner to mechanically puncture tissue (element 20 can be used to cut and mechanically dissect tissue which can be considered to be punctured).  
Regarding claim 9, Parins discloses the electrosurgical device of claim 1, wherein the electrically conductive elongate member is configured to deliver an electrical energy to the portion of the distal region, said portion of the distal region comprises an electrically exposed surface whereby the electrical energy can be delivered to the tissue (metal tube can provide coagulation when electrical energy is delivered to tissue; column 3, lines 25-55).  
Regarding claim 10, Parins discloses the electrosurgical device of claim 4, further comprising an electrical wire within the handle connecting the electrical connector to the electrically conductive elongate member (element 60; column 3, lines 18-24).  
Regarding claim 11, Parins discloses the electrosurgical device of claim 4, wherein the electrical connector is configured for receiving an electrically conductive component (element 60; column 3, lines 18-24).  
Regarding claim 12, Parins discloses the electrosurgical device of claim 11, wherein the electrically conductive component electrically couples a source of energy to the electrical connector (element 60; column 3, lines 18-24).    
Regarding claim 13, Parins discloses a handle (40), a distal portion defining a first lumen that extends longitudinally in the distal portion, the distal portion having a distal end that defines a distal aperture which is in fluid communication with the first lumen (view figures 4-5 with distal end shown extending from 35), a force transmitting portion extending between the handle and the distal portion, the force transmitting portion defining a second lumen that extends longitudinally in the force transmitting portion and is in fluid communication with the first lumen of the distal portion (view figure 1 with element defined by 35 extending the length), wherein the electrosurgical device comprises a metal tube (30) which is electrically conductive, the metal tube extending through the force transmitting portion and the distal portion, with the first lumen and the second lumen formed inside the metal tube (view figure 1); wherein the distal portion and force transmitting are electrically conductive and form a continuous electrical conduction path (element 30 provides coagulation when energy applied to the device); and wherein the handle is configured to electrically couple the force transmitting portion to the energy source and the distal end of the distal portion which is electrically exposed (view figure 1 with electrical connection 60).  While the cutting electrode of Parins could be used to create a puncture, it fails to explicitly disclose the claimed feature of an integral puncturing distal end using radiofrequency. However, Makower discloses a tissue puncturing catheter which can comprises a flexible catheter having tissue puncturing apparatus such as a sharp tipped member, an electrosurgical apparatus or a laser beam (abstract text). Working catheter 26 can include monopolar or bipolar electrodes in order to perform a puncture in arterial tissue (column 4, lines 5-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the electrosurgical device of Parins be used to create punctures as taught by Makower. Doing so would provide a singular device that can perform the required steps of a PIBS procedure rather than the use of multiple devices during the cardiac procedure.
Regarding claim 14, Parins discloses the electrosurgical device of claim 13, wherein the handle includes a fluid connector for connecting to a source of fluid (element 50).  
Regarding claim 15, Parins discloses the electrosurgical device of claim 13, wherein the electrosurgical device includes an electrical insulation extending proximally from a distal tip of the distal portion such that the distal tip is electrically exposed (element 35 is an insulating sheath with exposed distal tip 30).  
Regarding claim 16, Parins discloses the electrosurgical device of claim 13, wherein a distal tip of the electrosurgical device is substantially bullet-shaped (view figure 5).  
Regarding claim 17, Parins discloses the electrosurgical device of claim 13, wherein the handle includes an electrical connector for receiving an electrically conductive component (element 60).  
Regarding claim 18, Parins discloses the electrosurgical device of claim 17, wherein the electrical connector comprises a jack for receiving the electrically conductive component (view figure 1 element 60).  
Regarding claim 19, Parins discloses a method of puncturing a tissue using an electrosurgical device configured for use with an energy source, the electrosurgical device comprising: a handle (40) having an electrical connector (60); an electrically conductive elongate member configured for force transmission and having a proximal region and a distal region, a lumen (33) formed therein providing fluid communication between the proximal region and the distal region, wherein the electrically conductive elongate member comprises a metal tube (30) which is electrically conductive, the metal tube extending through the proximal region and the distal region, with the lumen formed inside the metal tube in the proximal region and the distal region; the electrically conductive elongate member coupled to and extending inside the handle, wherein the handle is configured to electrically couple the proximal region to the energy source (element 60; column 3, lines 18-24); Application No. 17/377,613- 6 - March 3, 2022 an electrically insulating material disposed around the electrically conductive elongate member and extending along a length of the electrically conductive elongate member (insulating sleeve 35 covers all but a predetermined distal tip of the metal tube), wherein a portion of the distal region extends distally from the electrically insulating material and is electrically exposed to define an electrode (there are both an extension cutting electrode 20 as well as the distal end of the metal tube being electrically conductive to cause coagulation); and the method comprising the steps of (1) connecting an electrically conductive component, which is in electrical communication with a source of energy, to the electrical connector of the handle, and (2) delivering electrical energy through the electrode to a tissue (column 2, line 39- column 3, line 24). While the cutting electrode of Parins could be used to create a puncture, it fails to explicitly disclose the claimed feature of an integral puncturing distal end using radiofrequency. However, Makower discloses a tissue puncturing catheter which can comprises a flexible catheter having tissue puncturing apparatus such as a sharp tipped member, an electrosurgical apparatus or a laser beam (abstract text). Working catheter 26 can include monopolar or bipolar electrodes in order to perform a puncture in arterial tissue (column 4, lines 5-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the electrosurgical device of Parins be used to create punctures as taught by Makower. Doing so would provide a singular device that can perform the required steps of a PIBS procedure rather than the use of multiple devices during the cardiac procedure.
Regarding claim 20, Parins discloses the method of claim 19, further comprising a step (3) disconnecting the electrically conductive component from the electrical connector (after the procedure is completed the device would be disconnected from the power source).
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the amendments made to include the distal region having an integral puncturing distal end using radiofrequency perforation, the examiner has included Makower (US 6,283,983). The examiner notes that there is no specific structure claimed which defines what the puncturing distal end is. While Parins could be considered to create a puncture, since many definitions include creating a hole, a wound or perforation and the cutting mechanism of Parins can be used to create a hole or wound or perforation, in order to better define the puncture device, Makower uses radiofrequency as way to puncture arterial tissue. The combination of the references renders the claimed device obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794